DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Amendments

Claim 11 has been marked up with underlining to indicate that the limitation “at least one” in Line 6 has been added to the claim.  However, this limitation appears in the immediately prior version of the claim.  37 CFR 1.121(c)(2) states that “The text of any added subject matter must be shown by underlining the added text.”  

Claim Interpretation

Claim 11 recites the limitation “a change of an operational condition of at least one of the plurality of power converters and a safety system of the host system outside of said power system” in Lines 5-7.  As indicated in the previous Office Action, this limitation has been interpreted as “a change of an operational condition of at least one of (the plurality of power converters) and (a safety system of the host system)” [parenthesis added for grouping purposes].  Thus, the claims only require a change of an operational condition of either the plurality of power converters or a change of an operational condition of the safety system of the host system outside of the power system.  Both changes may be present, but are not required by the claims.  Based on Applicant’s arguments (See Page 5), it appears that the intent of the amendment to Claim 11 was to remove the limitation “at least one” in a manner similar to that of Claim 1.  However, such an amendment was not made, and the limitation remains in Claim 11.  As a courtesy to Applicant, he Examiner has included a rejection based on the actual language of Claim 11, as well as on the language with the limitation “at least one” removed.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 11-17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication Number 2008/0320322 to Green et al. (“Green”).

In reference to Claim 11, Green discloses a method of operating a power system, comprising: powering a host system (See Figure 2 Number 200, Figure 7 Number 700, and Paragraphs 27, 33, 54, and 65 [host consists of the computing device 200 or 700 along with the local administration system]) with a plurality of power converters (See Figure 2 Numbers 202a-202d and Figure 7 Numbers 702a – 702n and Paragraphs 25 and 62); providing a status of (See Paragraphs 24, 28, and 39) and control (See Paragraphs 28, 39-43, and 50-53) said plurality of power converters and at least one system element of said host system responsive to a plurality of host system signals (See Paragraphs 24, 27, and 65) with a power converter controller (See Figure 2 Number 220 and Figure 7 Number 720), said control including a scripted sequence of events as function of a change of an operational condition of at least one of said plurality of power converters and a safety system of said host system outside of said power system (See Paragraphs 39-44 and 50-53 [as indicated above, the broadest reasonable interpretation of the claim does not require a change in the operational condition of the safety system outside of the host system]).

In reference to Claim 12, Green discloses the limitations as applied to Claim 11 above.  Green further discloses that said power converter controller comprises a communications gateway (See Figure 2 interface from Number 200 to Number 222) to communicate with a host system controller of said host system (See Paragraphs 27, 33, 42, and 65 [local administration system]).

In reference to Claim 13, Green discloses the limitations as applied to Claim 11 above.  Green further discloses communicating with said host system using a host system protocol (See Paragraph 27).

In reference to Claim 14, Green discloses the limitations as applied to Claim 11 above.  Green further discloses that said power converter controller and said host system communicate over a serial digital bus (See Paragraph 27 [Ethernet is a serial digital bus]), and said power converter controller and said plurality of power converters communicate over another serial digital bus (See Figure 2 ‘I2C’ and Paragraph 28 [I2C is a serial digital bus]). 

In reference to Claim 15, Green discloses the limitations as applied to Claim 11 above.  Green further discloses that said plurality of host system signals comprise discrete, real-time, digital input signals and output signals (See Paragraphs 24, 27, and 65). 

In reference to Claim 16, Green discloses the limitations as applied to Claim 11 above.  Green further discloses that said plurality of power converters are formed with different power converter topologies (See Paragraph 32 [a power topology that provides a maximum capacity of 1200 W and a power topology that provides a maximum capacity of 1000 W]). 

In reference to Claim 17, Green discloses the limitations as applied to Claim 11 above.  Green further discloses that ones of said plurality of power converters are positioned at different locations (See Figures 2 and 7 and Paragraph 60 [the power converters are installed in different physical positions, and thus are positioned at different locations]). 

In reference to Claim 19, Green discloses the limitations as applied to Claim 11 above.  Green further discloses that said power converter controller comprises a communications port for communications with an external device (See Figure 2 interface between Numbers 220 and 224 and Paragraph 43). 

In reference to Claim 20, Green discloses the limitations as applied to Claim 11 above.  Green further discloses inputting control parameters for said power system and/or logging power system data (See Figure 2 Number 222 and Paragraphs 27, 33, 42, and 65 [due to the use of “and/or”, the broadest reasonable interpretation of the claim requires only one of the listed limitations]). 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claim(s) 1-7, 9-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green and US Patent Application Publication Number 2013/0076381 to Takayanagi et al. (“Takayanagi”).

In reference to Claim 1, Green discloses a power system, comprising: a plurality of power converters (See Figure 2 Numbers 202a-202d and Figure 7 Numbers 702a – 702n and Paragraphs 25 and 62) configured to power a host system (See Figure 2 Number 200, Figure 7 Number 700, and Paragraphs 27, 33, 54, and 65 [host consists of the computing device 200 or 700 along with the local administration system]); and a power converter controller (See Figure 2 Number 220 and Figure 7 Number 720) configured to provide a status of (See Paragraphs 24, 28, and 39) and control (See Paragraphs 28, 39-43, and 50-53) said plurality of power converters and at least one system element of said host system responsive to a plurality of host system signals (See Paragraphs 24, 27, and 65) said control including a scripted sequence of events as function of a change of an operational condition of said plurality of power converters and a safety system of said host system (See Paragraphs 39-44 and 50-53 [the electrical cap limits power consumption so that changing workloads on the server do not cause electrical problems for the data center, such as tripping circuit breakers, and thus it is a safety system of the host system]).  However, Green does not explicitly disclose said control including a scripted sequence of events as function of a change of an operational condition of a safety system of said host system outside of said power system.  Takayanagi discloses a power system (See Figure 1 Numbers 12 and 18), comprising: a power converter (See Figure 1 Number 12) configured to power a host system (See Figure 1 Number 14 and Paragraph 22); and a power converter controller (See Figure 1 Number 18) configured to control said power converter and at least one system element of said host system responsive to a plurality of host system signals (See Paragraphs 28-29 and 51) said control including a scripted sequence of events as function of a change of an operational condition of a safety system of said host system outside of said power system (See Paragraphs 4-5, 29, and 47 [temperature sensing units are a safety system of the host system 14 as they ensure proper operation without damage; Paragraph 27 of Applicant’s disclosure identifies a temperature sensor as an exemplary type of safety system]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Green using the power converter and system element control based on a change in operational condition of a safety system of Takayanagi, resulting in the invention of Claim 1, in order to yield the predictable result of preventing damage caused by excessive temperatures (See Paragraphs 4-5 and 47 of Takayanagi).


In reference to Claim 2, Green and Takayanagi disclose the limitations as applied to Claim 1 above.  Green further discloses that said power converter controller comprises a communications gateway (See Figure 2 interface from Number 200 to Number 222) to communicate with a host system controller of said host system (See Paragraphs 27, 33, 42, and 65 [local administration system]).

In reference to Claim 3, Green and Takayanagi disclose the limitations as applied to Claim 1 above.  Green further discloses that said power converter controller communicates with said host system using a host system protocol (See Paragraph 27).

In reference to Claim 4, Green and Takayanagi disclose the limitations as applied to Claim 1 above.  Green further discloses that said power converter controller and said host system communicate over a serial digital bus (See Paragraph 27 [Ethernet is a serial digital bus]), and said power converter controller and said plurality of power converters communicate over another serial digital bus (See Figure 2 ‘I2C’ and Paragraph 28 [I2C is a serial digital bus]). 

In reference to Claim 5, Green and Takayanagi disclose the limitations as applied to Claim 1 above.  Green further discloses that said plurality of host system signals comprise discrete, real-time, digital input signals and output signals (See Paragraphs 24, 27, and 65). 

In reference to Claim 6, Green and Takayanagi disclose the limitations as applied to Claim 1 above.  Green further discloses that said plurality of power converters are formed with different power converter topologies (See Paragraph 32 [a power topology that provides a maximum capacity of 1200 W and a power topology that provides a maximum capacity of 1000 W]). 

In reference to Claim 7, Green and Takayanagi disclose the limitations as applied to Claim 1 above.  Green further discloses that ones of said plurality of power converters are positioned at different locations (See Figures 2 and 7 and Paragraph 60 [the power converters are installed in different physical positions, and thus are positioned at different locations]). 

In reference to Claim 9, Green and Takayanagi disclose the limitations as applied to Claim 1 above.  Green further discloses that said power converter controller comprises a communications port for communications with an external device (See Figure 2 interface between Numbers 220 and 224 and Paragraph 43). 

In reference to Claim 10, Green and Takayanagi disclose the limitations as applied to Claim 1 above.  Green further discloses that said power converter controller comprises a data input port for inputting control parameters for said power system and/or logging power system data (See Figure 2 Number 222 and Paragraphs 27, 33, 42, and 65 [due to the use of “and/or”, the broadest reasonable interpretation of the claim requires only one of the listed limitations]).

Claim 11 alternatively recites limitations which are substantially equivalent to those of Claim 1 and is rejected under similar reasoning. 

Claim 12 alternatively recites limitations which are substantially equivalent to those of Claim 2 and is rejected under similar reasoning. 

Claim 13 alternatively recites limitations which are substantially equivalent to those of Claim 3 and is rejected under similar reasoning. 

Claim 14 alternatively recites limitations which are substantially equivalent to those of Claim 4 and is rejected under similar reasoning. 

Claim 15 alternatively recites limitations which are substantially equivalent to those of Claim 5 and is rejected under similar reasoning. 

Claim 16 alternatively recites limitations which are substantially equivalent to those of Claim 6 and is rejected under similar reasoning. 

Claim 17 alternatively recites limitations which are substantially equivalent to those of Claim 7 and is rejected under similar reasoning. 

Claim 19 alternatively recites limitations which are substantially equivalent to those of Claim 9 and is rejected under similar reasoning. 

Claim 20 alternatively recites limitations which are substantially equivalent to those of Claim 10 and is rejected under similar reasoning. 


Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green as applied to Claim 11 above, and further in view of knowledge commonly known in the art, as evidenced by US Patent Application Publication Number 2008/0120567 to Karstens (“Karstens”) and admitted by Applicant to be prior art.

In reference to Claim 18, Green discloses the limitations as applied to Claim 11 above.  Green further discloses displaying the status of the server components, such as the power converters and power converter controller, on the server (See Paragraph 20), but does not explicitly disclose displaying said status of said plurality of power converters and at least one system element of said host system with a touch screen.  Official Notice is taken that the use of a touchscreen to display the status of components of a server is well known in the art, as evidenced by Karstens (See Paragraphs 5 and 19-20).  This has been admitted by Applicant to be prior art.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Green using the well-known touchscreen status display to display the status of the plurality of power converters and system element of the host system, resulting in the invention of Claim 18, in order to yield the predictable result of displaying the operating status to a user (See Paragraph 20 of Green and Paragraphs 5 and 19-20 of Karstens) while allowing for a user to also input information (See Paragraph 8 of Karstens).

Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green and Takayanagi as applied to Claims 1 and 11 above, and further in view of knowledge commonly known in the art, as evidenced by Karstens and admitted by Applicant to be prior art.

In reference to Claim 8, Green and Takayanagi disclose the limitations as applied to Claim 1 above.  Green further discloses displaying the status of the server components, such as the power converters and power converter controller, on the server (See Paragraph 20), but does not explicitly disclose that said power converter controller comprises a touch screen configured to display said status of said plurality of power converters and at least one system element of said host system.  Official Notice is taken that the use of a touchscreen to display the status of components of a server is well known in the art, as evidenced by Karstens (See Paragraphs 5 and 19-20).  This has been admitted by Applicant to be prior art.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Green and Takayanagi using the well-known touchscreen status display to display the status of the plurality of power converters and system element of the host system, resulting in the invention of Claim 1, in order to yield the predictable result of displaying the operating status to a user (See Paragraph 20 of Green and Paragraphs 5 and 19-20 of Karstens) while allowing for a user to also input information (See Paragraph 8 of Karstens).

Claim 18 recites limitations which are substantially equivalent to those of Claim 8 and is rejected under similar reasoning. 

Response to Arguments

Applicant's arguments filed 3 November 2022 have been fully considered but they are not persuasive.

Applicant has argued that the scripted sequence of events is a function of a change of an operational condition of the plurality of power converters and a safety system of the host system outside of the power system (See Pages 5-6).  In response, the Examiner notes that, as indicated above, such an amendment is not present in Claims 11-20.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Notwithstanding the above, the Examiner notes that such a feature is disclosed by Takayanagi, which in combination with Green, renders the claims obvious.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J CLEARY whose telephone number is (571)272-3624. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. CLEARY/Primary Examiner, Art Unit 2186